Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 5/28/21 have been fully considered but they are not persuasive. The second species, as written, would require a completely different search and may be classified in a different category as outlined in the restriction requirement.   Therefore claims 1-10 are examined below.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10 are rejected under 35 U.S.C. 102a1 as being anticipated by Terekhov (20180218515).
Regarding claim 1, Terekhov discloses a cycle detection method comprising: receiving a sensor stream including constituent objects of a plurality of cycles of a process (par. 131 and 135); 
determining object properties and motion properties of an object in sets of frames of the sensor stream; and determining one or more of a cycle-start event, cycle-continued event, cycle-end event and 
Regarding claims 2-3, see pars. 133 and 141, TR does not exist or TR disappear.  When the object has left the image. 
Regarding claim 4, see par. 143-144, the life is the cycle.
Regarding claim 5, see par. 125.   
Regarding claim 6, see par. 135.
Regarding claims 7, see pars. 141-143, tracking the object.
Regarding claim 8, see par. 147 for missing hands.
Regarding claim 10, see par. 135, as the object gets closer the background gets smaller.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Terekhov in view of Rhoads (20140080428).
Regarding claim 9, Terekhov discloses using a camera in a natural environment but does not explicitly disclose that there are illumination differences. 
Rhoads discloses this in par. 236.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622.  The examiner can normally be reached on 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.